IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,441


EX PARTE JAMES WILLIAM HORNSBY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 84675 IN THE CRIMINAL DISTRICT COURT OF
JEFFERSON COUNTY


 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
of the felony offense of murder, and punishment was assessed at fifty years' confinement. 
His direct appeal was dismissed for want of jurisdiction.  Hornsby v. State, No. 09-02-00077-CR (Tex. App. -  Beaumont, April 4, 2002, no pet.)
	Applicant contends, inter alia, that he was denied his right to appeal.  The trial court
entered findings of fact and conclusions of law recommending that Applicant be granted an
out-of-time appeal.  We agree.  The record indicates that the deadline for filing a notice of
appeal passed while Applicant's motion for a new trial was still pending in the trial court. 
By the time appellate counsel was appointed in this case, the court of appeals had already lost
jurisdiction over the appeal.  
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number 84675 from the Criminal District Court of Jefferson County. 
The proper remedy in a case such as this is to return Applicant to the point at which he can
give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time
limits shall be calculated as if the conviction had been entered on the day that the mandate
of this Court issues.  We hold that Applicant, should he desire to prosecute an appeal, must
take affirmative steps to see that notice of appeal is given within thirty days after the mandate
of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: June 14, 2006